     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 1 of 13

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:14-cr-00043-KJM-KJN-1
12                       Plaintiff,
13           v.                                         ORDER
14    EDWIN FORREST LUDWIG IV,
15                       Defendant.
16

17                  Defendant, through counsel, moves for an order reducing his sentence to time

18   served under 18 U.S.C. § 3582(c). Defendant makes this motion in light of the increased risks to

19   health that the coronavirus (“COVID-19”) poses to incarcerated persons and to him in particular.

20   Mot., ECF No. 460. The government opposes, Opp’n, ECF No. 471, at 12, and defendant has

21   replied, Reply, ECF No. 477. For the following reasons, the court GRANTS defendant’s motion.

22   I.      BACKGROUND

23                  On February 20, 2014, a grand jury returned a ten-count indictment charging

24   seven people, including defendant Edwin Forrest Ludwig IV, with, among other things,

25   conspiracy to defraud the United States in violation of 18 U.S.C. §§ 286, 287. Indictment, ECF

26   No. 1. On April 22, 2015, defendant, by way of a written plea agreement, pled guilty to

27   conspiracy to defraud the United States with false, fictitious or fraudulent claims in violation of

28   /////
                                                        1
     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 2 of 13

 1   18 U.S.C. § 286 (Count 1) and false claims against the United States in violation of 18 U.S.C.
 2   § 287 (Counts 2 and 8). Mins. of Change of Plea Hr’g, ECF No. 127.
 3          A.      Timing of Sentence
 4                  On July 8, 2015, relying on the 2014 Guidelines Manual, Mot. at 11, this court
 5   sentenced defendant to 84 months on Count 1 and 60 months on Counts 2 and 8, all to be served
 6   concurrently for a total term of 84 months imprisonment; supervised release for a term of 36
 7   months on Counts 1, 2 and 8, to be served concurrently for a total term of 36 months; and
 8   restitution in the amount of $219,984.00. Mins. of Sentencing, ECF No. 145. At sentencing, the
 9   government did not ask for the court to impose the high end of the guidelines range, and the court
10   noted defendant “has accepted responsibility in a very meaningful way.” Aug. 6 Hr’g Tr., ECF
11   No. 148, at 12:17–19, 13:4.
12                  On November 1, 2015, the 2015 U.S. Sentencing Guidelines Manual went into
13   effect and included a lower advisory Guidelines range for defendant’s guilty plea. Mot. at 10–11
14   (citing 2015 United States Sentencing Guidelines Manual); see Reply at 9 (citing Amendments to
15   the Sentencing Guidelines)1; see also United States v. Williams, No. CR 12-20272, 2018 WL
16   4181443, at *1 (E.D. Mich. Aug. 31, 2018) (noting Sentencing Commission’s Policy Statement
17   effective November 1, 2015, as result of amendment 791, altered amount-of-loss table in
18   Guideline § 2B1.1 that applies to fraud crimes).
19                  On July 1, 2016, defendant filed a § 2255 motion to vacate, set aside, or correct his
20   sentence, claiming ineffective assistance of counsel for failure to advise him of the effect of
21   Amendment 791. Mot. Reduce Sent., ECF No. 206. On June 25, 2020, the magistrate judge
22   issued Findings and Recommendations, recommending that this court deny defendant’s § 2255
23   motion. F&Rs, ECF No. 470, at 16 (recommending the court find history of events refutes
24   defendant’s claim his attorney never advised him of Amendment 791’s changes). Defendant has
25   objected to the magistrate judge’s findings and recommendations, ECF No. 479; this court will
26   resolve the § 2255 motion separately.
27          1
              Available at https://www.ussc.gov/sites/default/files/pdf/amendment-process/reader-
28   friendly-amendments/20150430_RF_Amendments.pdf.
                                                        2
     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 3 of 13

 1          B.       Defendant’s Medical Conditions
 2                   Defendant is 39 years old, Opp’n, ECF No. 471, at 12, and has been incarcerated
 3   at FCI Beaumont Low since November 25, 2015, where at the time defendant filed his pending
 4   motion five inmates and one staff member had been diagnosed with COVID-19, id. at 17; see
 5   also Mot. at 16 (citing BOP, COVID-19 Cases (updated daily)2 (noting one staff member at FCI
 6   Beaumont Low, and four staff members at neighboring FCI Beaumont Medium and one staff
 7   member at USP Beaumont, had tested positive for COVID-19)). As of this writing, BOP reports
 8   twenty-eight inmates and one staff member at Beaumont Low as having contracted COVID-19.
 9   BOP, COVID-19 Cases (updated daily) (accessed August 5, 2020).
10                   Defendant has served 55 months of his concurrent 84-month sentence, Opp’n,
11   Ex. 1 (“Public Inmate Data”), ECF No. 471-1, at 2. The BOP calculates defendant’s projected
12   release date as January 18, 2022, through application of good time credit, and defendant is eligible
13   for home detention beginning June 18, 2021. Id. at 3–4 (noting as of filing of motion defendant
14   has served four years, six months, twenty-three days (74.1 percent of statutory term)).
15                   On April 1, 2020, defendant filed a request to the BOP for compassionate release,
16   which he amended on April 8, 2020; in this request defendant explains he has liver disease, is a
17   smoker, has had two treatments for hepatitis C while incarcerated and lives in a “cube with 3 other
18   people” with roughly “2.5 feet of space” between them. Mot., Ex. B (“Request to BOP”),
19   ECF No. 460-1, at 3. Additionally, defendant claims the treatments for hepatitis C render him
20   immunocompromised and puts him at higher risk for COVID-19. Id.
21                   On June 11, 2020, defendant filed the instant motion for compassionate release
22   under 18 U.S.C. § 3582(c)(1)(A), arguing his history of hepatitis B as well as hepatitis C make
23   him particularly susceptible to developing serious complications from a COVID-19 infection and,
24   paired with the outbreak at the facility where he is housed, “extraordinary and compelling
25   reasons” warrant compassionate release. Id. at 14; see Mot., Ex. A (“Medical Records”),
26

27          2
                https://www.bop.gov/coronavirus/ (last accessed June 8, 2020).
28
                                                       3
     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 4 of 13

 1   ECF No. 469-1, at 4 (under seal).3 His medical charts on the one hand note vaguely that
 2   “defendant claims he was treated with Interferon and Ribavirin for 24 weeks while in the state
 3   prison system, but upon release was re-infected.” Id. But a clinical encounter note dated May 15,
 4   2019 indicates, “Inmate [was] seen in [California Correctional Center (CCC)] for Hep C [medical
 5   diagnosis] back in 2005 and has received no treatment,” id. at 6, and also documents that
 6   defendant was diagnosed with hepatitis C in 2007 and hepatitis B in 2010, id. at 8.
 7                  The warden at FCI Beaumont Low has not responded to defendant’s request. Mot.
 8   at 13.4 In its opposition, the government does not dispute that, while defendant’s request is still
 9   pending, more than 30 days have elapsed since the warden received defendant’s request. Opp’n
10   at 12.
11   II.      LEGAL STANDARD
12                  Defendant brings his motion for release under 18 U.S.C. § 3582(c)(1)(A)(i), which
13   allows a court to modify a sentence under certain circumstances, namely after defendant meets
14   certain exhaustion requirements. See 18 U.S.C. § 3582(c)(1)(A).
15                  In deciding whether to modify a sentence and grant compassionate release
16   following exhaustion, as relevant here, a district court engages in a two-step process. First, it
17
              3
18             Defendant submitted this record in camera and requested the court seal it due to the
     sensitivity of defendant’s medical records. The court granted the request to seal, ECF No. 463,
19   and considers the document here. The medical records document defendant’s medical encounters
     at BOP Health Services on May 15, May 22, June 10, June 18, July 30 and August 15, 2019.
20   Medical Records at 1–11.
21
              4
             28 C.F.R. § 571.61(a) outlines procedures for filing a request for a motion for
22   compassionate release with BOP and requires:
23                  The inmate’s request shall at a minimum contain the following
                    information:
24
                    (1) The extraordinary or compelling circumstances that the inmate
25                  believes warrant consideration.
26                  (2) Proposed release plans, including where the inmate will reside,
                    how the inmate will support himself/herself, and, if the basis for the
27                  request involves the inmate's health, information on where the inmate
                    will receive medical treatment, and how the inmate will pay for such
28                  treatment.
                                                        4
     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 5 of 13

 1   must consider the familiar 18 U.S.C. § 3553(a) factors applicable at the original sentencing, to the
 2   extent they remain applicable at the time a motion is brought. 18 U.S.C. § 3582(c)(1)(A). These
 3   factors include, inter alia, the need for the sentence “to protect the public from further crimes of
 4   the defendant” and “to reflect the seriousness of the offense[.]” 18 U.S.C. § 3553(a). Second, the
 5   court must find that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.
 6   § 3582(c)(1)(A)(i).5
 7                   The statute further requires “that such a reduction is consistent with applicable
 8   policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A). In 2006, the
 9   Sentencing Commission issued a policy statement addressing what qualifies as “extraordinary and
10   compelling reasons” to release a defendant from BOP custody; the Guidelines were last amended
11   November 1, 2018. See U.S.S.G. § 1B1.13. Since passage in December 2018 of the First Step
12   Act (FSA),6 which amended § 3582 to allow a defendant to file a motion for compassionate
13   release directly with the court, district courts have disagreed whether U.S.S.G. § 1B1.13 remains
14   binding. In resolving the instant motion, this court, as it has in other similar cases, considers the
15   Sentencing Commission’s policy statement as guidance, without determining whether it is
16   binding in this context. See United States v. Head, No. 2:08-CR-00093-KJM-2, 2020 WL
17   3180149, at *1 (E.D. Cal. June 15, 2020) (collecting cases finding U.S.S.G. § 1B1.13 no longer
18   limiting but considering the policy statement as guidance). The court notes that, in addition to
19   listing possible “extraordinary and compelling reasons,” § 1B1.13 “imposes an additional
20   consideration of whether the defendant is a danger to the safety of any other person or to the
21   community.” United States v. Numann, No. 3:16-CR-00025-TMB, 2020 WL 1977117, at *2 (D.
22   Alaska Apr. 24, 2020) (citing U.S.S.G. § 1B1.13(2)).
23

24

25
            5
26            An alternative provision provides for consideration of a motion by a defendant who is 70
     years or older, which is not applicable here. 18 U.S.C. § 3582(c)(1)(A)(ii).
27
            6
28              Pub. L. No. 115-391, 132 Stat. 5194 (2018).
                                                        5
     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 6 of 13

 1   III.   DISCUSSION
 2          A.      Exhaustion
 3                  Defendant must meet the exhaustion requirements of § 3582 before the court can
 4   consider his motion for compassionate release. As evidenced by the email correspondence
 5   attached to defendant’s motion, defendant submitted a request for reduction in sentence well more
 6   than 30 days ago, on April 1, 2020. See Request to BOP at 1–3. The government does not
 7   dispute that the exhaustion requirement is satisfied. Opp’n at 12. The court finds the exhaustion
 8   requirement is met here, without adopting the government’s reading of the statute with regard to
 9   the “lapse of 30 days” language in 18 U.S.C. § 3582(c)(1)(A). See, e.g. United States v. Johnson,
10   No. 2:15-cr-00003-KJM, 2020 WL 2307306, at *4 (E.D. Cal. May 8, 2020) (discussing
11   government’s contention 30 days must elapse from the inmate’s request regardless of a response
12   by the warden). The court proceeds to consider the merits of the motion below.
13          B.      “Extraordinary and Compelling Reasons”
14                  Defendant argues his history of chronic hepatitis B and hepatitis C makes him
15   particularly susceptible to developing serious complications from a COVID-19 infection. Mot. at
16   15 n.13. Defendant also represents that due to his chronic hepatitis B and C he suffers from liver
17   disease. Request to BOP at 3; Reply at 7 (arguing defendant’s chronic history of hep B and C
18   appears to have caused liver damage (citing Medical Records (sealed) at 10)). Plaintiff argues
19   that the outbreak at FCI Beaumont Low, paired with defendant’s medical history, constitutes
20   “extraordinary and compelling reasons” warranting compassionate release. Mot. at 16.
21                  The government argues that while defendant has a history of hepatitis B and C,
22   (1) his hepatitis B is resolved, (2) his hepatitis C is in remission, and (3) even if he does have a
23   chronic health condition his illness does not rise to the level of an “extraordinary and compelling
24   reason” as contemplated by the Sentencing Commission’s policy statement to justify releasing
25   him from the remaining 34.9 percent, or 24 months, of his sentence. Opp’n at 20–22. The court
26   addresses these arguments below.
27

28
                                                         6
     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 7 of 13

 1                  1.      Hepatitis B and C
 2                  The government argues defendant’s history of hepatitis B and C is not a condition
 3   specifically recognized by the CDC as a high-risk factor for COVID-19 complications. Opp’n at
 4   22 (relying on CDC, People Who are at Increased Risk for Severe Illness 7 (explaining everyone
 5   is at risk for getting COVID-19 if they are exposed to the virus)). The government also asserts
 6   defendant’s condition is not severe, because medical records from December 17, 2019 note
 7   defendant’s hepatitis C is in remission and his hepatitis B has been resolved. Opp’n at 22, Ex. 2,
 8   ECF No. 478 (“Medical Records 2”) (sealed) at 16. Additionally, the government emphasizes
 9   that when defendant was interviewed for his presentence investigation report in 2015, he himself
10   said he was healthy and had a “chronic condition” without active symptoms. Opp’n at 11 (citing
11   PSR ¶ 72, ECF No. 142).
12                  Other district courts have found hepatitis B and C constitute medical conditions
13   that increase the risk of severe illness from coronavirus warranting release, without necessarily
14   clarifying whether the hepatitis is active, in remission or resolved. See, e.g., United States v.
15   Conner, No. CR07-4095-LTS, 2020 WL 3053368, at *1 (N.D. Iowa June 8, 2020) (granting
16   motion for compassionate release by petitioner with ongoing hepatitis B and C diagnosis); see
17   also United States v. Galloway, No. CR RDB-10-0775, 2020 WL 2571172, at *3 (D. Md. May
18   21, 2020) (finding extraordinary and compelling reasons where BOP records indicated petitioner
19   suffered in part from hepatitis B); United States v. White, No. 2:17-CR-00198-4, 2020 WL
20   3244122, at *4 (S.D.W. Va. June 12, 2020) (granting compassionate release to prisoner suffering
21   from a liver disease, hepatitis C and receiving treatment while at FCI Elkton).
22                  The medical records defendant submits corroborate his condition. Medical
23   Records (sealed) at 6. Defendant’s history of hepatitis C was first noted in April 2005 when he
24   was seen in CCC for a medical diagnosis and he received no treatment. Id. at 8. He received his
25   formal diagnosis of hepatitis C in 2007 and of hepatitis B in 2010. Id. As part of the same
26   records, defendant’s more recent lab report from May 22, 2019 shows his liver enzymes, alanine
27          7
              https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
28   increased-risk.html.
                                                        7
     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 8 of 13

 1   transaminase (ALT) and aspartate transaminase (AST) are deemed “high,” id. at 10, which often
 2   indicates inflammation or damage to cells in the liver associated with hepatitis C, see Mot. at 24
 3   n.37 (“Inflamed or injured liver cells leak higher than normal amounts of certain chemicals,
 4   including liver enzymes, into the bloodstream, elevating liver enzymes on blood tests.” (quoting
 5   Mayo Clinic, Symptoms [of] Elevated Liver Enzymes (last updated March 5, 2020)8). While the
 6   government asserts defendant’s hepatitis C is in remission, see Medical Records 2 at 16 (sealed),
 7   on this record there is sufficient evidence to find defendant has chronic hepatitis C, and
 8   notwithstanding the medical records’ use of the words “resolved” and in “remission,” there is no
 9   evidence he has fully recovered from what is labeled a chronic condition. See United States v.
10   Stephenson, No. 3:05-CR-00511, 2020 WL 2566760, at *6 (S.D. Iowa May 21, 2020) (granting
11   compassionate release where defendant’s medical records and presentence investigation report
12   showed he suffered from chronic hepatitis C for decades, government did not dispute the health
13   risks, but argued defendant was cured in 2018); United States v. Stephenson, No. 3:05-CR-00511,
14   2020 WL 2566760, at *6 (S.D. Iowa May 21, 2020) (noting not at all clear one’s immune system
15   simply rebounds from a long-term hepatitis C infection).9
16
            8
            https://www.mayoclinic.org/symptoms/elevated-liver-enzymes/basics/definition/sym-
17   20050830.
18          9
              The court’s observation in Stephenson is supported by reputable public health
19   information. The court takes judicial notice under Federal Rule of Evidence 201(c)(1) of
     information provided by the CDC regarding hepatitis B and hepatitis C suggesting one does not
20   fully recover from either condition. In answering the question “What is hepatitis B?,” the CDC’s
     website explains,
21

22                  Although people with lifelong hepatitis B usually don’t have
                    symptoms, the virus causes liver damage over time and could lead
23                  to liver cancer. There is no cure for hepatitis B, but treatment can
                    help prevent serious problems.
24
     https://www.cdc.gov/vaccines/parents/diseases/hepb.html. Regarding hepatitis C, while the CDC
25   on the hand says this condition can be treated and in a number of cases cured with treatment, it
26   defines and explains the condition as follows:

27                  a liver disease caused by the hepatitis C virus. When someone is
                    first infected with the hepatitis C virus, they can have a very mild
28                  illness with few or no symptoms or a serious condition requiring
                                                         8
     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 9 of 13

 1                   Because there is currently no treatment for COVID-19, the CDC recommends
 2   individuals with liver disease, which can include disease caused by hepatitis B and C, protect
 3   themselves from COVID-19, by, inter alia: “keep[ing] space between yourself and others,”
 4   “stay[ing] home,” and “[c]lean[ing] your hands often by washing with soap and water or using an
 5   alcohol-based sanitizer.” CDC, How to Protect Yourself & Others (last updated April 24,
 6   2020).10 The recommendations emphasize that “[k]eeping distance from others is especially
 7   important for people who are at higher risk of getting very sick.” Id.; see Mot. at 15 n.13 (citing
 8   Centers for Disease Control and Prevention (CDC), What to Know About Liver Disease and
 9   COVID-1911 (explaining people with chronic liver disease, including hepatitis B and C “might be
10   at higher risk for severe illness from COVID-19”)); id., at n.16 (quoting CDC, “People with liver
11   disease should take the same preventive actions being taken by people with other underlying
12   conditions to avoid getting sick with or spreading COVID-19”).
13

14                   hospitalization. For reasons that are not known, less than half of
                     people who get hepatitis C are able to clear, or get rid of, the virus
15                   without treatment in the first 6 months after infection.

16                   Most people who get infected will develop a chronic, or lifelong,
                     infection. Left untreated, chronic hepatitis C can cause serious
17                   health problems including liver disease, liver failure, liver cancer,
18                   and even death.

19   https://www.cdc.gov/hepatitis/hcv/HepatitisCOverview.htm. Regarding hepatitis C symptoms,
     the CDC notes
20
                     People with chronic hepatitis C can live for years without
21
                     symptoms or feeling sick. When symptoms appear with chronic
22                   hepatitis C, they often are a sign of advanced liver disease.

23   Id.

24          10
               https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/what-you-can-
     do.html (“People with Underlying Medical Conditions” links to page identifying “Liver disease”
25
     as a condition that might put a person at increased risk; “Liver disease” links to information
26   including statistics on liver disease caused by viral hepatitis).

27          11
                 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html.
28
                                                         9
     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 10 of 13

 1                   The court finds defendant’s medical condition puts him at high risk of suffering
 2    serious, possibly life-threatening, medical consequences if he contracts COVID-19.
 3                   2.     Extraordinary and Compelling
 4                   As to the government’s third argument, defendant contends his situation satisfies
 5    U.S.S.G. § 1B1.13 cmt n.1(A)(ii), which provides that a reduction in sentence is warranted if
 6    defendant is “suffering from a serious physical or medical condition” that “substantially
 7    diminishes the ability of the defendant to provide self-care within the environment of a
 8    correctional facility and from which he or she is not expected to recover.” Mot. at 24.
 9                   Despite what may be the BOP’s best efforts to control the spread of COVID-19, as
10    detailed by the government in its opposition, see Opp’n at 12–15, the record before the court
11    demonstrates defendant cannot comply with the CDC’s recommendations while incarcerated at
12    FCI Beaumont Low. First, as signaled above, the identified cases of COVID-19 at FCI Beaumont
13    Low among the inmate population where defendant is housed are increasing, with spread at the
14    neighboring institutions as well. See BOP, COVID-19 Cases (updated daily).12 At the time
15    defendant filed his motion, the five inmates and one staff member had been diagnosed with
16    COVID-19 at FCI Beaumont Low. Id. (accessed June 8, 2020). By July 1, 2020, fifteen inmates
17    at Beaumont Low had tested positive for COVID in defendant’s facility. Id. (accessed July 1,
18    2020); Reply at 5 (noting BOP’s website reveals as of June 28, 2020, six BOP staff members at
19    FCI Beaumont Medium and two BOP staff members at Beaumont USP also have current active
20    diagnoses). In other words, in approximately two weeks there was a 33 percent increase in
21    reported infections at FCI Beaumont Low. As of the date of this order, an additional thirteen
22    inmates have been infected for a total of twenty-eight inmates and one staff member at FCI
23    Beaumont Low who have tested positive for COVID-19. BOP, COVID-19 Cases (updated daily)
24    (accessed August 5, 2020). In other words, the trend line is still going up. Second, defendant
25    certifies he lives in a small “cube” at FCI Beaumont Low with “three other prisoners,” which
26
             12
              https://www.bop.gov/coronavirus/ (reporting four staff members at FCI Beaumont
27
      Medium and one staff member at USP Beaumont, have tested positive for COVID-19).
28
                                                       10
     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 11 of 13

 1    provides only about “2.5 feet” of space between each of them. Request to BOP at 3; see Mot. at
 2    29 (contrasting FCI Beaumont Low, where approximately 1,466 prisoners are living in 12
 3    dormitory buildings, with corrections facilities allowing for more physical distancing than at FCI
 4    Beaumont Low); Reply at 3 (citing to Federal Defenders of New York (graph illustrates “COVID-
 5    19 infection rate in the BOP is more than six times higher than in the general population of the
 6    United States”) (last accessed June 27, 2020)).13 As defendant notes, the CDC recognizes the
 7    difficulty of preventing the introduction of COVID-19 into prison facilities:
 8                     There are many opportunities for COVID-19 to be introduced into a
                       correctional or detention facility, including daily staff ingress and
 9
                       egress; transfer of incarcerated/detained persons between facilities
10                     and systems, to court appearances, and to outside medical visits; and
                       visits from family, legal representatives, and other community
11                     members . . . admitting new entrants daily who may have been
                       exposed to COVID-19 in the surrounding community or other
12                     regions.
13    Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional
14    and Detention Facilities (last updated May 7, 2020)14; Mot. at 21. The unrebutted record
15    supports defendant’s allegation that physical distancing is not achievable in his particularized
16    living quarters at FCI Beaumont Low, meaning he is likely at some point to be exposed to
17    COVID-19.
18                     In its opposition, the government points to information on procedures the BOP
19    purportedly is implementing generally systemwide, Opp’n at 12–15, noting administrative
20    options inmates can pursue through the BOP itself, id. at 15–17 (identifying “more flexible
21    remedies better suited to a temporary (if dire) pandemic as opposed to a permanent reduction of a
22    sentence,” including an inmate request for transfer to home confinement or temporary furlough
23    from custody, in addition to compassionate release), and BOP memoranda suggesting the BOP is
24    “urgently reviewing all inmates” to determine eligibility for home confinement and “increasing
25           13
                  https://federaldefendersny.org/
26
             14
                https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
27
      correctional-detention.html.
28
                                                         11
     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 12 of 13

 1    resources to ‘review and make appropriate decisions as soon as possible,’” id. at 16 (quoting
 2    Attorney General, Memorandum for Director of BOP Re: Increasing Use of Home Confinement
 3    at Institutions Most Affected by COVID-19 (April 3, 2020)15). No evidence in the record,
 4    however, suggests these measures or options are proving effective in preventing particularized
 5    COVID-19 exposure to defendant as a resident of FCI Beaumont Low.
 6                     The court finds defendant’s living conditions and the situation at FCI Beaumont
 7    Low make it difficult if not impossible for defendant to protect himself from contracting COVID-
 8    19 by following the CDC guidelines applicable to his compromised physical condition.
 9    Moreover, defendant’s combination of medical conditions, including chronic hepatitis B and C
10    and evidence of liver damage, present the kind of comorbidities that exacerbate his risk of
11    contracting COVID-19. See United States v. Bradley, No. 2:14-CR-00293-KJM, 2020 WL
12    3802794, at *5 (E.D. Cal. July 7, 2020) (finding defendant’s combination of serious health
13    conditions weighs heavily in favor of sentence reduction); CDC, What can people with hepatitis B
14    or hepatitis C do to protect themselves from COVID-19?16 (last accessed August 5, 2020)
15    (explaining people with hepatitis B or hepatitis C need to take necessary precautions to protect
16    against COVID-19).
17                     In sum, “extraordinary and compelling reasons” support granting defendant
18    compassionate release, if he is not a danger to the community.
19           C.        Sentencing Guidelines and Danger
20                     The Sentencing Guidelines advise that “the court should consider the sentencing
21    factors set forth in 18 U.S.C. § 3553(a) when deciding a motion for compassionate release, and
22    that the Court should not grant a sentence reduction if the defendant poses a risk of danger to the
23    community, as defined in the Bail Reform Act.” Esparza, 2020 WL 1536155, at *3 (citing
24    U.S.S.G. § 1B1.13); see also 18 U.S.C. § 3582(c)(1)(A).
25

26
             15
                  Available at https://www.justice.gov/file/1266661/download.
27
             16
28                https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html.
                                                        12
     Case 2:14-cr-00043-KJM-KJN Document 480 Filed 08/06/20 Page 13 of 13

 1                   Defendant’s crime is a serious one, but it is nonviolent. Reply at 13. Defendant
 2    has served over half of his 84-month sentence, and, if good time credits are applied, he is
 3    projected to be released in roughly two years. See Mot. at 30. The government does not dispute
 4    that defendant has an exemplary record while in prison, with no disciplinary incidents. Opp’n at
 5    23–24. Importantly, defendant has shown significant evidence of rehabilitation, including by
 6    taking and passing the GED test and completing eighteen educational courses. Mot., Ex. C
 7    (“Summ. Reentry Plan”), ECF No. 460-2, at 1–2 (as of February 5, 2020). He has been
 8    successful working for BOP’s food service program and has received satisfactory work reports.
 9    Id. at 1; see United States v. Parker, No. 2:98-CR-00749-CAS-1, 2020 WL 2572525, at *11
10    (C.D. Cal. May 21, 2020) (finding evidence of defendant’s rehabilitation weighed in favor of
11    granting motion for compassionate release and any risk of danger associated with sentence
12    reduction could be further mitigated by supervised release); see generally Summ. Reentry Plan.
13                   In light of the foregoing, the court finds defendant does not present a risk of
14    danger to the community as articulated in 18 U.S.C. § 3142(g). Accordingly, the court reduces
15    defendant’s sentence as described below, because extraordinary and compelling reasons warrant
16    such a reduction.
17    IV.    CONCLUSION
18                   For the foregoing reasons, defendant’s motion for compassionate release is
19    GRANTED as follows:
20                   The court modifies defendant’s sentence of incarceration to time served, with the
21    added special condition that for twelve-months defendant be subject to home confinement with
22    defendant’s bearing the attendant cost of location monitoring.
23                   This order resolves ECF No. 460.
24                   IT IS SO ORDERED.
25    DATED: August 5, 2020.
26

27

28
                                                        13
